         Case 1:20-cv-00015-JAR Document 51              Filed 04/19/21       Page 1 of 2

                                                       UNITED STATES DEPARTMENT OF COMMERCE
                                                       Office of the General Counsel
                                                       OFFICE OF THE CHIEF COUNSEL FOR TRADE ENFORCEMENT & COMPLIANCE
                                                       Washington, D.C. 20230




                                                    April 19, 2021



FILED ELECTRONICALLY VIA CM/ECF

Mario Toscano
Clerk of the Court
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

Re:    Redetermination Pursuant to Court Remand Order in Borusan Mannesmann Boru Sanayi
       Ve Ticaret A.S. v. United States, Court No. 20-00015

Dear Mr. Toscano:

        Pursuant to the Court’s order of February 17, 2021, please find attached the U.S.
Department of Commerce’s Redetermination Pursuant to Court Remand in the above-captioned
action. The remand redetermination is a public document.

       In accordance with Court Rule 56.2(h)(1), filing of the administrative record index for the
remand proceeding will follow under separate cover. Should you have any questions concerning
the matter, please contact me at (202) 482-4044.

                                             Respectfully submitted,


                                             /s Rachel A. Bogdan
                                             Rachel A. Bogdan
                                             Attorney
                                             Office of the Chief Counsel
                                                for Trade Enforcement & Compliance

Attachment
        Case 1:20-cv-00015-JAR Document 51      Filed 04/19/21   Page 2 of 2

Mr. Mario Toscano
April 19, 2021
Page 2

cc:

Donald Bertrand Cameron
Morris, Manning & Martin LLP
1401 Eye Street, NW
Washington, DC 20005
(202) 216-4811
dcameron@mmmlaw.com

Roger Brian Schagrin
Schagrin Associates
900 Seventh Street, NW
Suite 500
Washington, DC 20001
(202) 223- 1700
rschagrin@schagrinassociates.com

Alan Hayden Price
Wiley Rein, LLP
1776 K Street, NW
Washington, DC 20006
(202) 719-3375
aprice@wiley.law

Robert Ralph Kiepura
U.S. Department of Justice
Commercial Litigation Branch - Civil Division
P.O. Box 480
Ben Franklin Station
Washington, DC 20530
(202) 305-4436
robert.kiepura@usdoj.gov
